Opinion issued June 23, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00206-CR
                            ———————————
                          IN RE J.B. BLACK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      J.B. Black, acting pro se, has filed a petition for writ of mandamus compelling

the trial court to rule on his motion for appointment of new counsel. 1 We deny the

petition.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. J.B. Black, cause number 1723527,
      pending in the 174th District Court of Harris County, Texas, the Honorable Hazel
      B. Jones presiding.